       Case 9:20-cv-00187-DWM Document 7 Filed 01/28/21 Page 1 of 1



Perry J. Schneider, Esq.
Hannah Stone, Esq.
MILODRAGOVICH, DALE
& STEINBRENNER, P.C.
620 High Park Way
P.O. Box 4947
Missoula, Montana 59806-4947
Telephone: (406) 728-1455
Fax No: (406) 549-7077
E-Mail: perrys@bigskylawyers.com
         hstone@bigskylawyers.com
           Attorneys for Petitioner

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION
PENN-STAR INSURANCE           )
COMPANY,                      )            Cause No. 9:20-cv-00187-DWM
                              )
          Petitioner,         )            PETITIONER'S NOTICE OF
                              )            DISMISSAL WITHOUT
     -vs-                     )            PREJUDICE
                              )
SUMMIT PROPERTY               )
MANAGEMENT, INC.,             )
                              )
          Respondent.         )
_____________________________ )
TO: CLERK OF U.S. DISTRICT COURT
      Attorney for the Petitioner, Penn-Star Insurance Company (“Penn-
Star”), hereby gives notice of dismissal of this action without prejudice
pursuant to the provisions of Rule 41(a)(1)(A)(i) of the Federal Rules of
Civil Procedure. No answer or motion for summary judgment has been
filed on behalf of the Respondent, Summit Property Management, Inc.
      DATED this 28th day of January, 2021.
                                    By:    /s/ Perry J. Schneider
                                          Perry J. Schneider
                                    MILODRAGOVICH, DALE
                                    & STEINBRENNER, P.C.
                                         Attorneys for Petitioner



                                      1
